Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-12, and 14-23 are pending. Claims 6 and 13 are canceled by Applicant. Claims 22-23 are newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 15-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford (US 2013/0318463) (as previously cited), Kandula et al. (US 2012/0167101) (hereinafter Kandula as previously cited), Venkatesh et al. (US 2018/0067813) (hereinafter Venkatesh as previously cited), and Thomas et al. (US 10,083,094) (hereinafter Thomas as previously cited).

As per claim 1, the combination of references above teaches a method for data synchronization within a storage system having a first storage device and a second storage device, comprising: 
	obtaining sets of respective synchronization characteristics of synchronization jobs of a group of synchronization jobs to be executed, each set of synchronization characteristics indicating an expected completion time instant (Clifford [0061] predict how long duplication operations are likely to take) indicating a completion time deadline (Thomas col. 9, ll. 21-30 and col. 10, ll. 21-30 each backup job has an associated recovery point objective and determine a latest completion time for each backup job based on the timestamp of the most recent backup and the RPO specified for each backup job) and an amount of data to be synchronized of a corresponding synchronization job (Clifford [0038] determine an amount of data that is to be copied for duplication operations); 
	prioritizing the group of the synchronization jobs to provide a ranking (Clifford [0050] modify/assign priorities of duplication operations); and 
	executing the group of the synchronization jobs according to the ranking beginning with a highest priority synchronization job and ending with a lowest priority synchronization job (Clifford [0051] prioritize source storage devices effectively prioritizing execution of the duplication operations of the prioritized source storage devices), the group of synchronization jobs synchronizing data between the first storage device and the second storage device during execution (Clifford [0043] specify where the data is copied from, e.g., one or more source storage devices, and where the data is copied to, e.g., one or more target storage devices); 
	wherein prioritizing the group of the synchronization jobs includes: 
		normalizing lengths of available time for executing the synchronization jobs and amounts of data to be synchronized of the synchronization jobs (Kandula [0113] and [0118]-[0120] order/prioritize tasks based on the amount of time the tasks will take to complete and the amount of data to process / data size and Venkatesh [0021]-[0024] weight the normalized backup parameter values which can include the amount of time the tasks will take to complete and the amount of data to process / data size as is covered by the “some examples, e.g., etc.” recited in Venkatesh [0021] and Venkatesh [0028]-[0029] and [0052]-[0053] disclose total i.e. sum of the weightages for the backup parameters), each of the lengths of available time for executing the synchronization jobs indicating an amount of time until a respective expected completion time instant (Thomas col. 7, ll. 50 to col. 8, ll. 3 and col. 8, ll. 41-61 determine when a backup job must be completed to meet the specified RPO of the backup job, and compare the estimated completion time with the latest completion time to meet the RPO to determine if the backup job can meet the specified RPO. If it is determined that the backup job can meet the RPO, then the length of available time would be equal to the RPO minus the determined time that the backup actually completes); and 
		determining the ranking based on weighted sums of the normalized lengths of available times and the normalized amounts of data to be synchronized (Kandula [0113] and [0118]-[0120] order/prioritize tasks based on the amount of time the tasks will take to complete and the amount of data to process / data size and Venkatesh [0021]-[0024] weight the normalized backup parameter values which can include the amount of time the tasks will take to complete and the amount of data to process / data size as is covered by the “some examples, e.g., etc.” recited in Venkatesh [0021] and Venkatesh [0028]-[0029] and [0052]-[0053] disclose total i.e. sum of the weightages for the backup parameters).

Kandula and Clifford are both concerned with task scheduling within a computing environment. Clifford teaches backup image duplication while Kandula teaches proactive task scheduling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford in view of Kandula because an optimal schedule could be determined that minimizes the job completion time depending on the number of tasks and slots via reducing job completion times by scheduling tasks in descending order of their data size while considering optimal completion time.

Venkatesh and Clifford are both concerned with task scheduling within a computing environment. Clifford teaches backup image duplication while Venkatesh teaches Recovery Point/Time Objectives and types of backups. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford and Kandula in view of Venkatesh because it would provide for automatic backup type selection based on backup parameters which may result in a reduced backup window, and increased or optimized resource utilization, while a better RTO can be achieved by preserving a trade-off between the RTO and the type of the backup performed. Hence, an appropriate selection of the backup type can reduce the administrator efforts greatly, while achieving better device utilization, backup windows with increased effectiveness, and reduced recovery time.

Thomas and Clifford are both concerned with task scheduling within a computing environment. Clifford teaches backup image duplication times while Thomas teaches RPOs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford, Kandula, and Venkatesh in view of Thomas because it would provide for a backup system that analyzes historical performance data to schedule future workloads to meet an RPO while minimizing the impact of backup operations on the performance of the source system's primary workload(s). Advantageously, scheduling backup operations based on historical performance data and a recovery point objective allows for a backup system to complete backup operations within a backup window and avoid placing unnecessary load on a source system.

As per claim 2, Thomas teaches wherein obtaining the synchronization characteristics comprises: obtaining respective Recovery Point Objectives RPOs of the group of synchronization jobs and a current time instant of a storage system (col. 4, ll. 34-52 determine RPOs and a set amount of time); and determining the expected completion time instant of the corresponding synchronization job based on the RPO of the corresponding synchronization job and the current time instant of the storage system (col. 7, ll. 50 to col. 8, ll. 3 and col. 8, ll. 41-61 determine RPO and timestamp of operations and generate an expected completion time).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 16, the combination of references above teaches wherein each weighted sum of the set of weighted sums is based on a length of available time for executing and an amount of data to be synchronized for a respective synchronization job of the group of synchronization jobs (Kandula [0113] and [0118]-[0120] order/prioritize tasks based on the amount of time the tasks will take to complete and the amount of data to process / data size and Venkatesh [0021]-[0024] weight the normalized backup parameter values which can include the amount of time the tasks will take to complete and the amount of data to process / data size as is covered by the “some examples, e.g., etc.” recited in Venkatesh [0021]).

As per claim 17, Venkatesh teaches wherein the storage system is tasked with performing replication between the first storage device and the second storage device in accordance with a predefined Recovery Point Objective (RPO) requirement ([0011]-[0012] Recovery Point/Time Objectives for backups/incremental backups from a source to a target); and wherein the group of synchronization jobs to be executed are synchronization jobs awaiting execution to replicate data from the first storage device to the second storage device ([0011]-[0012] Recovery Point/Time Objectives for backups/incremental backups from a source to a target).

As per claim 20, it has similar limitations as claim 17, and is therefore rejected using the same rationale.

As per claim 21, it has similar limitations as claim 17, and is therefore rejected using the same rationale.

As per claim 22, Thomas teaches wherein obtaining respective synchronization characteristics includes calculating, as an expected completion time instant of a particular synchronization job, a latest time before an expiry of a Recovery Point Objective (RPO) associated with the particular synchronization job; and wherein the method further comprises calculating, as a length of available time for executing a particular synchronization job and after obtaining the respective synchronization characteristics, a difference between an expected completion time instant of the particular synchronization job and a current time (Thomas col. 7, ll. 50 to col. 8, ll. 3 and col. 8, ll. 41-61 determine, based on a timestamp of a most recent backup, when a backup job must be completed to meet the specified RPO of the backup job, and compare the estimated completion time with the latest completion time to meet the RPO to determine if the backup job can meet the specified RPO. If it is determined that the backup job can meet the RPO, then the length of available time would be the RPO minus the determined time that the backup actually completes).

Claims 3, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford, Kandula, Venkatesh, Thomas, and Lam et al. (US 2013/0346990) (hereinafter Lam as previously cited).

As per claim 3, Lam teaches in response to arrival of a new synchronization job, determining the number of current active synchronization jobs; and in response to the number reaching a threshold, adding the new synchronization job into the group of synchronization jobs (fig. 8, blocks 812-816 determine whether or not a queue is above a threshold and add thread to a particular queue based on the determination).

Lam and Clifford are both concerned with copying data within a computing environment. Clifford teaches backup image duplication times while Lam teaches determining where to queue threads based on a determination of a queue size. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford, Kandula, Venkatesh, and Thomas in view of Lam because it would provide a way to reduce the computation required in assigning processing of an event in a target instance to a particular thread. As the number of cores in computer systems increase, evaluating queues of all available threads adds undue computational load. Accordingly, for each target instance only a primary and a secondary thread are assignable, thereby reducing the amount of processing needed in thread assignment.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 18, Lam teaches wherein the storage system includes a scheduler which is constructed and arranged to (i) direct new synchronization jobs to an execution path while the number of current active synchronization jobs is below the threshold ([0073] while the primary queue is below a threshold then assign threads to the primary queue) and (ii) queue new synchronization jobs within a waiting queue while the number of current active synchronization jobs is not below the threshold (fig. 8, blocks 812-816 when the primary queue is above the threshold then assign threads to a secondary queue); and wherein adding the new synchronization job into the group of synchronization jobs includes: placing the new synchronization job in the waiting queue (fig. 8, blocks 812-816 determine whether or not a queue is above a threshold and add thread to a particular queue based on the determination).

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford, Kandula, Venkatesh, Thomas, and Brown et al. (US 8,818,988) (hereinafter Brown as previously cited).

As per claim 4, Brown teaches wherein prioritizing the group of synchronization jobs further includes: prior to normalizing, determining, based on the expected completion time instant of the corresponding synchronization job, a length of available time for executing the synchronization job before the expected completion time instant (col. 4, ll. 42 to col. 5, ll. 2 determine elapsed time estimate indicating an expected amount of time required to complete execution and compare that with an amount of time consumed by execution of the request so far to determine the remaining amount of time that the request will need to complete to determine whether or not the request will come in time to satisfy a goal); and wherein determining the ranking includes: determining a priority for executing the corresponding synchronization job based on the length of available time (col. 4, ll. 42 to col. 5, ll. 2 reprioritize request based on whether particular request is anticipated to meet a service level goal based on the remaining amount of time to complete the request).

Brown and Clifford are both concerned with scheduling within a computing environment. Clifford teaches backup image duplication times while Brown teaches determining whether or not a request will meet a goal based on the remaining time to complete the request. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford, Kandula, Venkatesh, and Thomas in view of Brown because it would provide for an optimizer to generate resource estimates regarding execution of a request in the database system, and a regulator to monitor execution of a request and to adjust a priority level of the request based on the monitored execution and based on the resource estimates provided by the optimizer in order to achieve a stated service level goals (SLGs). The regulator also feeds back statistics regarding execution of the request to the optimizer to improve accuracy of resource estimates provided by the optimizer.

As per claim 5, Clifford teaches wherein the determining the priority includes: determining, based on both the length of available time and the amount of data to be synchronized, the priority for executing the corresponding synchronization job ([0050] determine an amount of data remaining to complete the duplication operation with the amount of time remaining in the duplication window).

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford, Kandula, Venkatesh, Thomas, and Shaw (US 2013/0107783) (as previously cited).

As per claim 7, Shaw teaches wherein executing the group of the synchronization jobs includes: in response to the number of the current active synchronization jobs being below a threshold, selecting from the group of synchronization jobs a synchronization job with highest priority as a synchronization job to be executed based on the result of the prioritizing; and executing the selected synchronization job ([0061] based being below a threshold, ensure that the highest priority devices get access to the network).

Shaw and Clifford are both concerned with controlling access to computing resources. Clifford teaches backup image duplication while Shaw teaches determining access of a high priority device to a resource. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford, Kandula, Venkatesh, and Thomas view of Shaw because it would provide a way to rank and prioritize requests for resources based on a threshold being met such as the number of devices.

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clifford, Kandula, Venkatesh, Thomas, Lam, and Tunning (US 2011/0246996) (as previously cited).

As per claim 19, Tunning teaches wherein determining the ranking includes: reordering the group of synchronization jobs while the group of synchronization jobs reside within the waiting queue (abstract).

Tunning and Clifford are both concerned with task assignments within a computing environment. Clifford teaches backup image duplication while Tunning teaches reprioritizing requests within a queue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford, Kandula, Venkatesh, Thomas, and Lam in view of Tunning because it would benefit a user of the system by providing a way to reprioritize requests that have already been submitted into a queue based on changing preferences or changes within the system necessitating the change of priorities of said requests.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Clifford, Kandula, Venkatesh, Thomas, and Korshunov et al. (US 9,824,130) (hereinafter Korshunov).

As per claim 23, Korshunov teaches after prioritizing the group of the synchronization jobs, updating the group of the synchronization jobs to include another synchronization job; and in response to updating the group of synchronization jobs, updating the lengths of available times for executing the synchronization jobs and reprioritizing the group of the synchronization jobs based on the updated lengths of available times (col. 8, ll. 61 to col. 9, ll. 17 order tasks in a queue based on corresponding remaining times, add more tasks to a first ordered queue and then reorder the tasks in the first ordered queue based on the changing remaining times as time passes).

Korshunov and Clifford are both concerned with job execution within a computing environment. Clifford teaches backup image duplication while Korshunov teaches reprioritizing jobs within a queue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clifford, Kandula, Venkatesh, and Thomas in view of Korshunov because it would provide for a system that optimizes each synchronization task's consumption of system resources, thereby increasing the possibility that each synchronization tasks executes before its synchronization interval expires.

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new grounds of rejections necessitated by Applicant’s amendments.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Naik et al. (US 2018/0024894) disclose snapshots at real time intervals on asynchronous data replication systems.

Sudo et al. (US 2009/0083345) disclose storage system determining execution of backup of data.

Ren et al. (US 2017/0031776) disclose scheduling and managing series of snapshots.

Timashev et al. (US 2011/0196842) disclose cross-platform object level restoration from image level backups.

Bhat et al. (US 2016/0026535) disclose controlling resources and replicating workloads based on RPOs.

Babashetty et al. (US 2014/0297588) discuss proactively maintaining consistent RPOs across data centers.

George et al. (US 2016/0335166) in at least [0020] teach optimizing a recovery process accounting for recovery parameters that impact data recovery operations. A smart recovery system analyzes real-time metrics of the system and policies and priorities to ensure that all data is replicated as many times as needed.

Amano et al. (US 2006/0095696) in at least [0007] teach copying data to a remote site based on a priority, wherein lower priority data is copied at a later time than higher priority data depending upon the quantity of data and bandwidth available to the remote site. Amano also teaches Recovery Point Objective (RPO) in at least [0025] and [0053]-[0054].

Mehta et al. (US 2019/0278663) in at least [0005] and [0402] teach a Recovery Point Objective (RPO) to dynamically respond to both historical and current system conditions to re-prioritize backup operations in an attempt to meet the RPO.

Persikov et al. (US 2014/0165070) in at least [0020], [0023], and [0036] teach ranking tasks based on a weighted normalized priority of various measurements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 2, 2022